Title: David Hartley to the American Peace Commissioners, 4 September 1783
From: Hartley, David
To: American Peace Commissioners


          Gentlemen,
            Paris Septr. 4 1783.
          It is with the sincerest Pleasure that I congratulate you on the happy Event which took Place Yesterday, viz, the Signature of the Definitive Treaty between our two Countries. I consider it as the auspicious Presage of returning Confidence and of the future Intercourse of all good offices between us; I doubt not that our two Countries will entertain the same Sentiments, and that they will behold with Satisfaction the Period, which terminates the Memory of their late unhappy Dissensions, and which leads to the renewal of all the antienties of Amity & Peace— I can assure you that his Britannic Majesty, and his confidential Servants, entertain the strongest Desire of a cordial good understanding with the United States of America. And that nothing may be wanting on our Parts to perfect the great Work of Pacification, I shall propose to you in a very short time, to renew the Discussion of those Points of Amity and Intercourse which have been lately suspended, to make way for the Signature of the Treaties, between all the late belligerent Powers which took Place Yesterday. We have now the fairest Prospects before us, and an unembarrassed Field for the Exercise of every beneficient disposition and for the Accomplishment of every object of reciprocal Advantage between us. Let us then join our hearts and hands together in one common cause, for the reunion of all our antient affections, and common Interests. I am Gentlemen, / With the greatest Respect / and consideration / Your most obedt. Servt.
          (signed) D Hartley.
        